Citation Nr: 1524403	
Decision Date: 06/08/15    Archive Date: 06/19/15

DOCKET NO.  05-10 757A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to an effective date between January 25, 1996 and December 1, 2004 for the award of a total disability rating based on individual unemployability (TDIU).

2.  Entitlement to service connection for a cervical spine disorder (also claimed as headaches) to include as secondary to service-connected postoperative residuals of disc disease of the lumbar spine. 

3.  Whether a clear and unmistakable error (CUE) occurred in an April 20, 1979 rating decision in failing to grant an earlier effective date for service-connected disorders.  


WITNESS AT HEARING ON APPEAL

Appellant (Veteran) and his spouse  


ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel


INTRODUCTION

The Veteran had active service from June 1975 through June 1978.

This case is before the Board of Veterans' Appeals (BVA or Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona. 

A September 2011 Board decision/remand, inter alia, denied an effective date earlier than December 1, 2004, for the award of a TDIU.  It remanded the claim of service connection for a cervical spine condition.

The Veteran appealed the Board's decision on the effective date for TDIU to the Court of Appeals for Veterans Claims (Court).  In a July 2013 memorandum decision, the Court set aside the Board's September 2011 decision and remanded the matter to the Board for readjudication.  In February and August 2014, the Board remanded the TDIU and service connection claims.  

In the decision below, the Board will decide the earlier effective date claim for the assignment of a TDIU.  The service connection and CUE claims are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

The record in this matter consists solely of electronic claims files and has been reviewed.  With regard to the earlier effective date claim, new documentary evidence has not been added to the record since the March 2015 Supplemental Statement of the Case (SSOC).  


FINDINGS OF FACT

1.  Between January 25, 1996 and December 12, 2003, the Veteran was service-connected for a lower back disorder as 40 percent disabling, a right shoulder disorder as 0 percent disabling, and a left ulnar fracture as 0 percent disabling.    

2.  Between December 12, 2003 and December 1, 2004, the Veteran was service-connected for a lower back disorder as 40 percent disabling, a right shoulder disorder as 10 percent disabling, and a left ulnar fracture as 0 percent disabling.    

3.  Between January 25, 1996 and December 1, 2004, the Veteran's service-connected disabilities did not render him unable to secure and follow a substantially gainful occupation.


CONCLUSION OF LAW

Between January 25, 1996 and December 1, 2004, the criteria for a TDIU had not been met.  38 U.S.C.A. §§ 1155, 5110 (West 2014); 38 C.F.R. §§ 3.400, 4.16 (2014).     

 
REASONS AND BASES FOR FINDINGS AND CONCLUSION

TDIU between January 25, 1996 and December 1, 2004 

The Veteran has been in receipt of a TDIU, effective December 1, 2004.  He argues that an earlier effective date should be assigned for the TDIU.  

In its July 2013 decision, the Court indicated that the Board should have considered in its September 2011 decision whether a TDIU has been warranted in this matter since January 25, 1996, the day on which the Veteran filed a claim to service connection for the lower back disorder he contends has rendered him unemployable for many years.  38 C.F.R. §§ 3.156(b), 3.400 (2014); Rice v Shinseki, 22 Vet.App. 447 (2009).  As the Veteran received a TDIU effective December 1, 2004, the issue addressed in this decision is whether an earlier effective date should be assigned for the TDIU award - i.e., whether a TDIU was warranted at any time between January 25, 1996 and December 1, 2004.      

Between January 25, 1996 and December 12, 2003, the Veteran was service-connected for a lower back disorder at 40 percent disabling, a right shoulder disorder at 0 percent disabling, and a left ulnar fracture at 0 percent disabling.  Between December 12, 2003 and December 1, 2004, the disability rating assigned for the right shoulder disorder was increased to 10 percent, while the ratings for the back and left ulnar disorders continued at 40 and 0 percent disabling, respectively.  

Regulations provide that a total disability rating based on individual unemployability is warranted when the evidence shows that the Veteran is precluded from obtaining or maintaining substantially gainful employment by reason of his service-connected disability.  38 C.F.R. §§ 3.340, 3.341, 4.16 (2014).  VA defined substantially gainful employment as "employment at which non-disabled individuals earn their livelihood with earnings comparable to the particular occupation in the community where the veteran resides."  See M21-MR, Part IV, Subpart ii, Chapter 2(F)(24)(d).  Consideration may be given to the Veteran's level of education, special training, and previous work experience when arriving at this conclusion, but factors such as age or impairment caused by non-service-connected disabilities are not to be considered.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2014); Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

Marginal employment is not considered substantially gainful employment.  Marginal employment generally shall be deemed to exist when a veteran's earned annual income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Marginal employment may also be held to exist, on a facts-found basis (includes but is not limited to employment in a protected environment such as a family business or sheltered workshop), when earned annual income exceeds the poverty threshold.  38 C.F.R. § 4.16(a) (2014).

Total disability may or may not be permanent.  Permanence of total disability exists when such impairment is reasonably certain to continue throughout the life of the disabled person.  Diseases and injuries of long standing which are actually totally incapacitating will be regarded as permanently and totally disabling when the probability of permanent improvement under treatment is remote.  38 C.F.R. 
§ 3.340(b) (2014).

The term unemployability is not synonymous with the terms unemployed and unemployable for the purposes of determining entitlement to TDIU.  A veteran may be unemployed or unemployable for a variety of reasons, but a determination as to entitlement to TDIU is appropriate only when a veteran's unemployability is the result of a service-connected disability.  See M21-MR, Part IV, Subpart ii, Chapter 2(F)(24)(c).

The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.   A disability rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired).

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

For the above purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: (1) Disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, (2) disabilities resulting from common etiology or a single accident, (3) disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular- renal, neuropsychiatric, (4) multiple injuries incurred in action, or (5) multiple disabilities incurred as a prisoner of war.

As noted above, the Veteran was service connected for three disorders between January 25, 1996 and December 1, 2004.  Between January 25, 1996 and December 12, 2003, the Veteran was service-connected for a lower back disorder at 40 percent disabling, a right shoulder disorder at 0 percent disabling, and a left ulnar fracture at 0 percent disabling.  Between December 12, 2003 and December 1, 2004, the disability rating assigned for the right shoulder disorder was increased to 10 percent, while the ratings for the back and left ulnar disorders continued at 40 and 0 percent disabling, respectively.  

Based on these facts, a TDIU is unwarranted on a schedular basis prior to December 1, 2004.  Although the Veteran was rated during this time as 40 percent disabled for his back disorder, the ratings for the three service-connected disorders do not in combination amount to the requisite 70 percent rating needed in cases lacking at least one disorder rated as 60 percent disabling.  38 C.F.R. § 4.16(a).  As such, the threshold percentage requirement for TDIU on a schedular basis was not met.  Therefore, entitlement to a TDIU on a schedular basis is unwarranted at any time between January 25, 1996 and December 1, 2004.  38 C.F.R. § 4.16(a) (2014). 

	Extraschedular TDIU Rating

Pursuant to 38 C.F.R. § 4.16(b), when a claimant is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, but fails to meet the percentage requirements for eligibility for a total rating set forth in 38 C.F.R. § 4.16(a), such case shall be submitted for extraschedular consideration in accordance with 38 C.F.R. § 3.321 (2014).

An extraschedular rating may be awarded under 38 C.F.R. § 3.321(b)(1) (2014).  The regulation provides that ratings shall be based as far as practicable upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice to the exceptional case where the schedular evaluations are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service (C&P Director), upon field station submission, is authorized to approve an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  The governing norm in these exceptional cases is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical and/or inadequate the application of the regular schedular standards.  Id.  

For a Veteran to prevail on a claim for TDIU on an extraschedular basis, the record must reflect some factor which takes the case outside of the norm.  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A disability rating itself is not recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether the Veteran is capable of performing the physical and mental acts required by employment, and not whether he can find employment.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

The question of whether a service-connected disability or disabilities render a veteran unemployable is a legal determination for adjudicators to make rather than a medical question to be answered by health care professionals.  See Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013) ("[A]pplicable regulations place responsibility for the ultimate TDIU determination on the VA, not a medical examiner").

Pursuant to the Board's February and August 2014 remand directives, the RO referred the Veteran's TDIU claim to the C&P Director for consideration on an extraschedular basis under 38 C.F.R. § 4.16(b).  In a March 2015 administrative decision, the Director stated that a TDIU was unwarranted in this matter prior to December 1, 2004 because the evidence did not indicate that the Veteran was during that time period "unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities."  The record supports the Director's decision.  

The evidence of record does not indicate that, between January 25, 1996 and December 1, 2004, the Veteran's service-connected disabilities rendered him unemployable.  The relevant evidence dated during this time period consists of lay assertions, private and VA treatment records, and VA examination reports.  This evidence indicates mild symptoms associated with the right shoulder and left arm disorders.  However, as detailed in the Board's September 2011 decision denying the Veteran's claim for an initial rating in excess of 40 percent for a back disorder, the Veteran experienced between January 1996 and December 2004 severe symptomatology associated with herniated lumbar discs and associated intervertebral disc syndrome (IVDS) on his right side, particularly in 1996.  

VA treatment records dated from January 1996 document the Veteran's complaints of severe pain and limitation.  In an April 1996 VA report, the examiner reported the Veteran as stating that he could not work since January 1996 as the result of the pain and limitation of motion.  This report noted that the Veteran worked in the trucking and trailer business.  Further, the report noted an examination that revealed significant limitation of motion due to pain, and that the Veteran "was extremely rigid."  VA treatment records further indicated that the Veteran underwent lumbar discectomy and laminectomy in February 1997.  An October 2001 VA report reiterated the Veteran's reports of pain and limitation.  The Veteran indicated some improvement after the surgery, but still indicated the same symptoms at reduced intensity.   However, the examination indicated that the Veteran's condition had improved.  The examiner noted a normal gait, no muscle spasm, no complaint of pain on midline percussion.  Deep tendon reflexes were 2+ and symmetric bilaterally.  Seated straight leg raising was negative bilaterally.  Range of motion of the thoracic lumbar spine in degrees and measured by goniometer was as follows:  flexion 70, extension 10, side bending right 15; left 15-20, some complaint of pain at the terminal degrees of motion.  Lastly, the examiner noted functional impairment between mild plus and moderate, with loss in degrees range of motion of flexion 10 degrees, extension to 10 degrees, side bending right and left 5 to 10 degrees each.  

Based on this evidence, the Board found in the September 2011 decision a rating in excess of 40 percent unwarranted during the appeal period.  In other words, the Board found that the schedular criteria for a higher rating of either 50, 60, or 100 percent was not warranted based on the older and newer rating criteria at issue in that decision - the evidence did not indicate spinal ankylosis, vertebra fracture, incapacitating episodes, or pronounced IVDS with persistent symptoms compatible with sciatic neuropathy with characteristic pain and demonstrable muscle spasm, absent ankle jerk, or other neurological findings appropriate to the site of the diseased disc, with little intermittent relief.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine and General Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, Diagnostic Codes 5235-5243 (2014); 38 C.F.R. § 4.71a, Diagnostic Codes 5285-5295 (1996).  

Rather, VA treatment records indicated an improvement of the Veteran's lower back disability.  For example, a December 1999 VA treatment records noted an absence of pronounced neurological symptomatology, noting occasionally recurring right-side radiculopathy, 5/5 strength in the lower extremities, normal light touch lower extremities, deep tendon reflexes bilaterally of 1+, bilateral and equal downgoing toes, and normal toe and heel gait.  The record indicated that MRI showed no abnormal enhancement due to the February 1997 lumbar surgery.  Further, a February 2003 VA treatment record discussing the Veteran's chronic low back pain noted "no radicular features" and "no radicular patterns."  A March 2004 treatment record noted continuing problems related to pain from the sciatic nerve, but did not detail any pronounced neurological symptoms.  

In sum, higher schedular ratings were available for the back disorder but the Veteran's symptomatology did not approximate the criteria for the higher ratings.  The Veteran's disability picture was contemplated by the rating schedule.  The schedular criteria was therefore deemed adequate.  Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The Veteran did not appeal the September 2011 Board decision to the Court, so it became final.  38 C.F.R. § 20.1100.  

With regard to the Veteran's right shoulder, the evidence dated between September 1996 and December 2003 indicated mild symptoms as it did for the Veteran's left ulnar disorder.  VA treatment records and report are largely silent on these conditions prior to December 1, 2004, and certainly do not yield information that would indicate that either disorder rendered the Veteran incapable of securing and following a substantially gainful occupation.  The Board notes a private report dated in December 2003 which addresses the shoulder disorder, and which ultimately formed the basis for the rating increase from 0 to 10 percent effective December 12, 2003.  That examiner noted the Veteran's complaints of right shoulder pain, particularly with pushing, pulling, reaching and overhead activities.  Physical examination revealed normal appendicular and articular alignment.  Range of motion testing showed abduction to 160 degrees; forward flexion, 165 degrees; extension, 50 degrees; external rotation within functional range and internal rotation to 60 degrees.  The Veteran was noted to complain of pain at extreme range of abduction.  The diagnosis was chronic right acromioclavicular joint pain.  The examiner characterized the related functional impairment as mild to mild to moderate with aggravating activities.  Based on this evidence, the Board found in September 2011 a rating in excess of 10 percent unwarranted prior to December 2004.  38 C.F.R. § 4.71a, DC 5203-5201.  

The evidence dated between January 1996 and December 2004 demonstrates that the Veteran's right shoulder and left ulnar disorders did not interfere with his capacity to secure and maintain a substantially gainful occupation.  But the evidence does demonstrate that the Veteran experienced during this period severely disabling symptoms related to his back disability.  Furthermore, the evidence shows that, combined, symptoms associated with the service-connected right shoulder disorder and lower back disorders affected the Veteran's ability to perform rigorous physical activity associated with his long-term career in the trucking industry.    

Loss of industrial capacity is the principal factor in assigning schedular disability ratings.  See 38 C.F.R. §§ 3.321(a), 4.1.  Specifically, 38 C.F.R. § 4.1 states: "[g]enerally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  See also Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992) and Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired).  

It is clear that the Veteran experienced impairment due to his service-connected disorders (particularly the back disorder ) between January 1996 and December 2004.  Via the assigned schedular ratings during that period, the Veteran was appropriately compensated for the symptomatology associated with the shoulder and left ulnar disorders and the back disorder.  Thus, impairment of industrial capacity due to service-connected disabilities has already been taken into consideration via the disability ratings assigned between January 1996 and December 2004.  

Furthermore, the record makes clear that there were no exceptional or unusual circumstances surrounding the Veteran's service-connected disorders, such as marked interference with employment or frequent periods of hospitalization, that would have rendered inappropriate the assigned ratings during that period.  The evidence dated between January 1996 and December 2004 does not corroborate the notion that, despite not meeting the threshold schedular requirement for a TDIU during that period, one or more of the Veteran's service-connected disorders (lower back, right shoulder, and left ulnar disorders) was so exceptional or unusual that application of the regular schedular standards would have been impractical.  38 C.F.R. § 3.321(b)(1).  As noted earlier, the Veteran disability picture did not approximate the schedular criteria for a higher rating.  

Furthermore, the evidence dated between January 1996 and December 2004 does not corroborate the notion that, due to the service-connected disorders, the Veteran was incapable of securing and following a substantially gainful occupation.  The evidence dated between January 1996 and December 2004 does not corroborate the notion that the Veteran was incapable of working in other areas of the trucking profession, such as office work, or work not involving lifting heavy weights or driving long distances.  Indeed, even considering the Veteran's lack of a higher education, the record strongly indicates that he retained the physical and mental capacity to be employed despite being disabled from the type of rigorous physical employment he formerly engaged in as a trucker.  See Hatlestad v. Derwinski, 1 Vet. App. 164, 168 (1991) (level of education is a factor in deciding employability).    

For the reasons and bases expressed above, the Board concludes that a preponderance of the evidence is against the Veteran's claim.  The record on appeal does not provide support for a conclusion that the Veteran's service-connected lower back disorder, along with his right shoulder and left ulnar disorders, rendered him unemployable between January 25, 1996 and December 1, 2004.    


ORDER

Entitlement to a TDIU, on a schedular or extraschedular basis, is denied for the period between January 25, 1996 and December 1, 2004.    


REMAND

The CUE claim and service connection claim for a cervical spine disorder must be remanded.  

In accordance with the August 2014 remand, a SSOC should be issued for the claim to service connection for a cervical spine disorder.  Stegall v. West, 11 Vet. App. 268 (1998).  

With regard to the CUE claim:  In an August 2013 rating decision, the RO denied the Veteran's claim that CUE occurred in an April 20, 1979 rating decision in the assignment of effective dates for service-connected disorders.  In September 2013, the Veteran filed a notice of disagreement (NOD).  A SOC should be issued in response.  38 C.F.R. § 19.26; Manlincon v. West, 12 Vet. App. 238 (1999).  




Accordingly, the case is REMANDED for the following action:

1.  Readjudicate the Veteran's claim to service connection for a cervical spine disorder in light of all evidence of record, to include any evidence added pursuant to this Remand.  If the issue remains denied, the Veteran should be provided with a SSOC and afforded a reasonable period of time within which to respond thereto.

2.  Issue a SOC regarding the CUE claim addressed in the August 2013 rating decision, based on the Veteran's September 2013 NOD.  The Veteran must be provided with information about his rights and responsibilities in perfecting an appeal on this claim and be given an opportunity to respond. 

3.  Only if the Veteran responds by submitting a timely substantive appeal, return the issue regarding CUE in an April 20, 1979 rating decision to the Board for further review. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).










These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


